Title: To Thomas Jefferson from Stephen Cathalan, Jr., 4 September 1791
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 4 Sep. 1791.Acknowledges receipt of TJ’s letter of 13 May and its pleasing account of American affairs.-He hopes that France will soon enjoy internal tranquillity. “Matters are now at a critical Period. The constitution  will be presented very soon to the King. He must be rendered at a full Liberty to accept it Legaly. It appears that the rational of the Nal. Assy. and of the Nation, has now the Majority, and that all will end well; but if unfortunately the Factious abusing of the Blindness of the People, were to succeed in their Plan, France would be totaly distroyed by Factions.… In the next Month the result will be known. It is expected with anxiety.”—His exequatur has been returned from Paris “without any alteration as you will observe by the Inclosed Copy of a letter from the Minister of Marine” and he has been “lawfully acknowledged by the admiralty of the Place; and all the other administrative Powers.” French officials and foreign consuls “are greatly Satisfied to [see] the U. S. reppresented here, but they all regret that any american vessels appears in the harbour, on account [of] the algerians.”—The English brig Favorite, Capt. Smith, arrived from Philadelphia 10 Sep. [Aug.?] with a cargo of tobacco and staves, but the tobacco could only be sold for reexport because it was not brought under French or American colors. The price of brandy has risen throughout France because of the “Poor Prospect of the Crop of wine”; it costs £50₶ p. ql. Brut at Cette and might rise to £60₶., and only costs £42₶ here because of imports from Naples and Trieste. Good tobacco is selling from £42₶ to £45tt., and good Virginia tobacco would fetch £48 to 50₶ p. ql. Marc. Whale oil sells for £36₶. p. ql. of 90 ℔. English, and there is none in town. Carolina indigo is £5₶. to 6₶.15 p. ℔. Because of a rise in wheat prices caused by “avery meedling” French crop good American wheat would obtain at least £38₶ to 39₶. p. charge and superior fine flour £40 to 42₶. per Bushel. Indian corn sells for £17₶ to 18₶. per charge and Carolina rice £16₶. to 17₶. p. ql. No dried rice has yet appeared. He encloses news of Algiers.
